UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6829


MICHAEL ANTHONY MCCLANAHAN,

                Plaintiff - Appellant,

          v.

RHONDA GREER, Court Reporter; KEITH SHORTRIDGE, Deputy
Sheriff;  NICHOLAS B.  COMPTON, Assistant  Commonwealth
Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00147-JLK-RSB)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony McClanahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael   Anthony   McClanahan   appeals    the   district   court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

civil rights action.      On appeal, we confine our review to the

issues raised in the Appellant’s brief.         See 4th Cir. R. 34(b).

Because McClanahan’s informal brief does not challenge the basis

for the district court’s disposition, McClanahan has forfeited

appellate review of the court’s order.          Accordingly, we affirm

the district court’s judgment.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                  2